DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/21 has been entered.
 Response to Amendment
The amendments to the claims, in the submission dated 2/4/21, are acknowledged and accepted.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 6-7, 9-11, 15-16, 18-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 9-11, 15-16, 18-20, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshawa et al. (2012/0243077) (of record) in view of Yamamoto et al. (US 2016/0018576).
Consider claim 1, Oshawa et al. discloses an optical filter (10, infrared cut filter), comprising:
a base member (10, cut filter) consisting of a transparent resin substrate (12, transparent substrate) and a resin layer (14, near infrared absorbing layer) on and in contact with the transparent resin substrate (see figure 1, the near infrared absorbing layer 14 is on transparent substrate 12);
wherein near-infrared absorbing fine particles having an absorption in a wavelength of 800 nm to 1200 nm (the near infrared absorbing layer contains NIR absorbing particles with an absorption in a wavelength of 800nm to 1200nm) are included in the resin layer (near infrared absorbing layer 14 includes absorbing particles in the wavelength range of 800nm to 1200nm) [0160-0163]. 
However, Oshawa et al. do not explicitly disclose that wherein near-infrared absorbing fine particles having an absorption in a wavelength of 800 nm to 1200 nm are included in the transparent resin substrate.  Oshawa et al. and Yamamoto et al. are related as cut filters.  Yamamoto et al. disclose (e.g. figure 3-5) a transparent resin substrate (11, transparent substrate) that has absorption in the near-infrared and includes infrared absorbing fine particles (the inorganic fine particles can control transmission/absorption of light in a specific wavelength range) [0117-0126].  Although Yamamoto does not explicitly disclose that the range is 800 nm to 1,200 nm, it is considered to be within ordinary skill in the art to modify range to include absorption in the range of 800 nm to 1,200 nm.  Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the absorption range of Yamamoto et al. to include 800 nm to 1,200 nm in order to control transmission and absorption of light in a specific wavelength range.  Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Oshawa, to incorporate the transparent resin substrate as taught by Yamamoto et al., in order to utilize a durable substrate with a light shielding property. 
  Consider claim 2, the modified Oshawa reference discloses (e.g. figure 2 of Oshawa) an optical filter, wherein the near-infrared absorbing fine particles have an average particle diameter of 1 nm to 200 nm (the particle diameter is 20 nm to 200 nm) [0186 of Oshawa].
Consider claim 6, the modified Oshawa reference discloses (e.g. figure 2 of Oshawa) an optical filter, further comprising a first dielectric multilayer film having a 
Consider claim 7, the modified Oshawa reference discloses (e.g. figure 2 of Oshawa) an optical filter, wherein the transparent resin substrate comprises a transparent resin and wherein the transparent resin is at least one resin selected from the group consisting of a cyclic polyolefin-based resin, an aromatic polyether-based resin, a polyimide-based resin, a fluorene polycarbonate-based resin, a fluorene polyester-based resin, a polycarbonate-based resin, a polyamide-based resin, a polyarylate-based resin, a polysulfone-based resin, a polyether sulfone-based resin, a polyparaphenylene-based resin, a polyamide-imide-based resin, a polyethylene naphthalate-based resin, a fluorinated aromatic polymer-based resin, a (modified) acrylic resin, an epoxy-based resin, a curable allyl ester-based resin, an ultraviolet-curable silsesquioxane-based resin, an ultraviolet-curable acrylic resin, and an ultraviolet-curable vinyl-based resin (several of the claimed resin materials are disclosed) [0177-0178 of Oshawa].
Consider claim 9, the modified Oshawa reference discloses (e.g. figure 2 of Oshawa) an optical filter, wherein the layer comprises a transparent resin and the transparent resin is at least one resin selected from the group consisting of a cyclic (poly)olefin-based resin, an aromatic polyether-based resin, a polyimide-based resin, a fluorene polycarbonate-based resin, a fluorene polyester-based resin, a polycarbonate-based resin, a polyamide-based resin, a polyarylate-based resin, a polysulfone-based resin, a polyether sulfone-based resin, a polyparaphenylene-based resin, a polyamide-
Consider claim 10, Oshawa et al. disclose (e.g. figures 2-3 of Oshawa) an ambient light sensor, comprising: 
a photoelectric conversion element (101, photoelectric conversion element); and 
an optical filter (105, color filter layer) on a light-receiving surface side of the photoelectric conversion element, 
wherein the optical filter comprises: a base member (10, cut filter) consisting of a transparent resin substrate (12, transparent substrate) and a resin layer (14, near infrared absorbing layer) on and in contact with the transparent resin substrate (see figure 1, the near infrared absorbing layer 14 is on transparent substrate 12),
wherein near-infrared absorbing fine particles having an absorption in a wavelength of 800 nm to 1200 nm (the near infrared absorbing layer contains NIR absorbing particles with an absorption in a wavelength of 800nm to 1200nm) are included in the resin layer (near infrared absorbing layer 14 includes absorbing particles in the wavelength range of 800nm to 1200nm) [0160-0163].
However, Oshawa et al. do not explicitly disclose that wherein near-infrared absorbing fine particles having an absorption in a wavelength of 800 nm to 1200 nm are included in the transparent resin substrate.  Oshawa et al. and Yamamoto et al. are related as cut filters.  Yamamoto et al. disclose (e.g. figure 3-5) a transparent resin In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the absorption range of Yamamoto et al. to include 800 nm to 1,200 nm in order to control transmission and absorption of light in a specific wavelength range.  Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Oshawa, to incorporate the transparent resin substrate as taught by Yamamoto et al., in order to utilize a durable substrate with a light shielding property. 
Consider claim 11, the modified Oshawa reference discloses (e.g. figure 2 of Oshawa) an optical filter, wherein the near-infrared absorbing fine particles have an average particle diameter of 1 nm to 200 nm (the particle diameter is 20 nm to 200 nm) [0186 of Oshawa].
Consider claim 15, the modified Oshawa reference discloses (e.g. figure 2 of Oshawa) an optical filter, further comprising a first dielectric multilayer film having a property of reflecting infrared rays (the film has a reflectance in the nIR) [0092-0094] on 
Consider claim 16, the modified Oshawa reference discloses (e.g. figure 2 of Oshawa) an optical filter, wherein the transparent resin is at least one resin selected from the group consisting of a cyclic polyolefin-based resin, an aromatic polyether-based resin, a polyimide-based resin, a fluorene polycarbonate-based resin, a fluorene polyester-based resin, a polycarbonate-based resin, a polyamide-based resin, a polyarylate-based resin, a polysulfone-based resin, a polyether sulfone-based resin, a polyparaphenylene-based resin, a polyamide-imide-based resin, a polyethylene naphthalate-based resin, a fluorinated aromatic polymer-based resin, an acrylic resin, a modified acrylic resin, an epoxy-based resin, a curable allyl ester-based resin, an ultraviolet-curable silsesquioxane-based resin, an ultraviolet-curable acrylic resin, and an ultraviolet-curable vinyl-based resin (several of the claimed resin materials are disclosed) [0177-0178 of Oshawa].
Consider claim 18, the modified Oshawa reference discloses (e.g. figure 2 of Oshawa) an optical filter, wherein the resin layer comprises a transparent resin, and the transparent resin is selected from the group consisting of a cyclic polyolefin-based resin, an aromatic polyether-based resin, a polyimide-based resin, a fluorene polycarbonate-based resin, a fluorene polyester-based resin, a polycarbonate-based resin, a polyamide-based resin, a polyarylate-based resin, a polysulfone-based resin, a polyether sulfone-based resin, a polyparaphenylene-based resin, a polyamide-imide-based resin, a polyethylene naphthalate-based resin, a fluorinated aromatic polymer-based resin, an acrylic resin, a modified acrylic resin, an epoxy-based resin, a curable 
Consider claim 19, the modified Oshawa reference discloses an electronic device comprising the ambient light sensor according to claim 10 (e.g. imaging device) [0193 of Oshawa].
Consider claim 20, the modified Oshawa reference discloses (e.g. figure 2 of Oshawa) an optical filter, further comprising a second dielectric multilayer film having a property of reflecting infrared rays (the film has a reflectance in the nIR) [0092-0094] on a side of the base member opposite to the side on which the first dielectric multilayer film is located (the dielectric layer can be provided on two surfaces) [0190 of Oshawa].
Consider claim 23, the modified Oshawa reference discloses (e.g. figure 2 of Oshawa) an optical filter, further comprising a second dielectric multilayer film having a property of reflecting infrared rays (the film has a reflectance in the nIR) [0092-0094] on a side of the base member opposite to the side on which the first dielectric multilayer film is located (the dielectric layer can be provided on two surfaces) [0190 of Oshawa].
10.	Claims 21 and 24, is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshawa et al. (2012/0243077) (of record) in view of Yamamoto et al. (US 2016/0018576) as applied to claims 1 and 10 above, and in further view of Suzuki et al. (2010/0220388) (of record).
Consider claims 21, 24, Oshawa does not explicitly disclose an optical filter wherein the near-infrared absorbing fine particles is a metal oxide represented by a general formula MxWy02 wherein M is one or a plurality of elements selected from H, 
Oshawa, Yamamoto and Suzuki are related as fine particle filters.  Suzuki discloses a fine particle filter wherein a metal oxide represented by a general formula MxWy02 wherein M is one or a plurality of elements selected from H, alkali metals, alkaline earth metals, rare earth elements, Mg, Zr, Cr, Mn, Fe, Ru, Co, Rh, Ir, Ni, Pd, Pt, Cu, Ag, Au, Zn, Cd, Al, Ga, In, Tl, Si, Ge, Sn, Pb, Sb, B, F, P, S, Se, Br, Te, Ti, 5 Nb, V, Mo, Ta, Re, Be, Hf, Os, Bi, and I; W is tungsten; O is oxygen; 0.001 < x/y < 1; and 2.2 < z/y < 3.0 [0119-0129]. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Oshawa to have the particles be selected from a metal oxide, as taught by Suzuki, in order improve weatherability of the device.
11.	Claims 22 and 25, is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshawa et al. (2012/0243077) (of record) in view of Yamamoto et al. (US 2016/0018576) as applied to claims 1 and 10 above, and in further view of Blair et al. (2015/0138661) (of record).
Consider claims 22 and 25, Oshawa discloses an optical filter wherein the optical filter satisfies requirements (a) and (b) below: 
 (a)    in a wavelength range of 400 nm to 650 nm, an average of transmittance of any of light incident from a direction perpendicular to the optical filter, is 45% or higher and lower than 85% (at 500 nm the transmittance is 80-85%) [0173-0178]; and

However, Oshawa does not explicitly disclose that the value is 1.7 or higher.  Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Oshawa to have the value be 1.7 or higher in order to balance the transmittance of light and the blockage of light which is advantageous in suppression of noises in image at a dark portion.
However, Oshawa does not explicitly disclose that the light is obliquely incident at an angle of 30 degrees with respect to the perpendicular direction, and light obliquely incident at an angle of 60 degrees with respect to the perpendicular direction 
Oshawa and Blair are related as fine particle filters. Blair et al. disclose (e.g. figures 4-5C) light that is obliquely incident at an angle of 30 degrees with respect to the perpendicular direction, and light obliquely incident at an angle of 60 degrees with respect to the perpendicular direction [0045-0050] wherein the multilayer film has a property of reflecting rays (the filter uses nanoparticles that absorb or reflect light in a narrow range to effectively block only that range of wavelengths).  [0052]. It would have 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872